Rugg, C.J.
This is an action to recover damages for breach of a contract inade by the defendant in August, 1924, to marry the plaintiff. The evidence need not be narrated. Briefly summarized, it showed, if believed, courtship between the parties beginning in July, 1921, and accompanied from the start by acts of apparent affection. Testimony of the plaintiff was admitted, without objection, of disgusting salaciousness by the defendant with another woman in the plaintiff’s presence in February, 1922. Thereafter, subject to the exception of the defendant, testimony of contemporaneous conversation between the parties concerning that event was admitted. In this there was no error because it had a tendency to show a relation between *551the plaintiff and the defendant closely bordering upon a contract to marry. In the circumstances here, disclosed it was not incompetent although occurring something more than two years before the date of the alleged contract.

Exceptions overruled.